      Case: 1:18-cv-02705-PAB Doc #: 37-1 Filed: 10/21/19 1 of 6. PageID #: 468




  NOTICE AUTHORIZED BY JUDGE PAMELA A. BARKER OF THE UNITED STATES
          DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO




    If you have been employed by The Lincoln Electric
 Company at any time between November 20, 2015, and the
 present and were paid a piece rate, please read this Notice


         A collective action lawsuit for unpaid overtime may affect your legal rights.

TO:     All current or former employees of The Lincoln Electric Company who were
        employed at any time between November 20, 2015, and the present and were paid a
        piece rate.

RE:     Potential claim for alleged unpaid overtime under the Fair Labor Standards Act
        (“FLSA”).

                              1. PURPOSE OF THIS NOTICE

This Notice informs you of a collective action lawsuit that has been filed under the Fair Labor
Standards Act ("Federal Wage Law"), alleging that certain employees of The Lincoln Electric
Company who were paid a piece rate were not paid all overtime due. This Notice advises you of
how your rights may be affected by this lawsuit and tells you how you can include or exclude
yourself from the lawsuit. This notice contains information that affects your rights.

Please read it carefully.

                           2. DESCRIPTION OF THE ACTION

On November 20, 2018, this collective action lawsuit was filed against Defendant The Lincoln
Electric Company in the United States District Court for the Northern District of Ohio, Case No.
1:18-02705. The action was filed on behalf of Quintin Slaughter and all other similarly-situated
individuals.
     Case: 1:18-cv-02705-PAB Doc #: 37-1 Filed: 10/21/19 2 of 6. PageID #: 469



Plaintiff alleges that The Lincoln Electric Company violated Federal Wage Law by not paying
certain Lincoln Electric employees who were or who are paid a piece rate for all overtime worked.
In particular, Plaintiff alleges that Lincoln underpaid overtime to these employees because it had
an improper time-rounding policy which resulted in employees not being paid for pre-shift work.

Plaintiff alleges that he and all other similarly-situated individuals are entitled to recover the
following from Defendant under the Federal Wage Law: (a) unpaid overtime; (b) liquidated
damages; (c) attorneys' fees; and (d) costs.

Defendant denies Plaintiff’s claims. Defendant specifically asserts that it provides a grace period
for the benefit of its employees and that the provision of such a grace period is entirely lawful.

The Court has not yet decided whether Plaintiff or Defendant is correct. By permitting the issuance
of this Notice, the Court is not suggesting that Plaintiff will win or lose the case.

                   3. YOUR RIGHT TO PARTICIPATE IN THIS ACTION

Plaintiff seeks to sue not only for himself but also for other persons with whom he contends he is
similarly-situated. Plaintiff alleges that those individuals are current and former employees of The
Lincoln Electric Company who were or have been employed by Lincoln Electric for any length of
time between November 20, 2015, and the present, who were paid a piece rate, and who were not
paid for their pre-shift work. If you fit this definition, you have the right to participate in this action.




                                                     2
      Case: 1:18-cv-02705-PAB Doc #: 37-1 Filed: 10/21/19 3 of 6. PageID #: 470




                    4. HOW TO PARTICIPATE IN THIS ACTION

          THE COLLECTIVE ACTION – WHAT ARE MY CHOICES?

                                  By signing and sending in the “Consent to Join” form included
                                  with this Notice, you will “opt-in.”

                                  If you want to participate, you MUST complete and return
                                  the “Consent to Join” form included with this Notice no later
  IF YOU WANT TO JOIN THE         than ________. [a date 90 days from the notice]
    COLLECTIVE ACTION             You can return the “Consent to Join” form by:

                                     •   Mailing it [TPA] in the self-addressed and postage-
                                         prepaid envelope included with this Notice;

                                     •   Faxing the “Consent to Join” form to [TPA];

                                     •   Signing it electronically (eSigning) via PDF at [insert
                                         TPA URL]

                                     •   Scanning and emailing the attached “Consent to
                                         Join” form to [TPA]

                                  By doing so, you will “opt-in” and become a member of the
                                  Collective Action lawsuit.

                                  If you participate, you may be entitled to share in monetary
                                  amounts that might be recovered from a trial or settlement in this
                                  lawsuit. You may be required to participate in discovery, such as
                                  appearing for a deposition. You give up the right to sue Lincoln
                                  Electric on your own for the same claims in this lawsuit.



                                  If you do not want to participate, you do not need to do anything.
                                  You will not be part of the collective action.
IF YOU DO NOT WANT TO JOIN
THE COLLECTIVE ACTION             You will not be bound by any judgments or settlement.




                                          3
     Case: 1:18-cv-02705-PAB Doc #: 37-1 Filed: 10/21/19 4 of 6. PageID #: 471



                              5. NO RETALIATION PERMITTED

Neither Lincoln Electric nor any of its agents or employees will take any action against you either
for taking party in this collective action or declining to participate.

                           6. EFFECT OF JOINING THIS ACTION

If you join this lawsuit, you will be bound by any judgment that is rendered, whether favorable or
unfavorable. You will also be bound by, and share in, any settlement that may be reached on behalf
of the class.

Plaintiff has entered into a contingency fee agreement with Plaintiff’s counsel, which means that
if there is no recovery, there will be no attorneys’ fees or costs chargeable to you. Any settlement
of this lawsuit must be approved by the Court. If there is a recovery, the contingency fee percentage
payable to Plaintiff’s counsel will be taken out of your recovery. Costs expended by Plaintiff’s
counsel on your behalf will be deducted from your remaining recovery. If Plaintiff is unsuccessful,
you will not owe any attorneys’ fees.

                 7. NO LEGAL EFFECT OF NOT JOINING THIS ACTION

If you choose not to join this action, you will not be bound by any judgment or settlement, whether
favorable or unfavorable, nor will you share in the recovery, if any. You will be free to file your
own lawsuit. However, the pendency of this action will not stop the running of the statute of
limitations as to any claims you may have until you file your own lawsuit.

                    8. YOUR LEGAL REPRESENTATION IF YOU JOIN

If you participate in this action, you will be represented by
 Shannon M. Draher (0074304)                           Christopher J. Lalak (0090079)
 7266 Portage street, N.W. Suite D                     614 West Superior Avenue, Suite 1148
 Massillon, OH 44646                                   Cleveland, Ohio 44113
 Telephone:    (330) 470-4428                          Telephone:     (216) 230-2955
 Facsimile:    (330) 754-1430                          Email: clalak@ohlaborlaw.com
 Email: sdraher@ohlaborlaw.com




                                                   4
    Case: 1:18-cv-02705-PAB Doc #: 37-1 Filed: 10/21/19 5 of 6. PageID #: 472



DEFENDANT IS REPRESENTED BY:

Gregory V. Mersol
Jeffrey R. Vlasek
Carrie Valdez
BAKER & HOSTETLER LLP
Key Tower
127 Public Square, Suite 2000
Cleveland, OH 44114-1214
Telephone: (216) 621-0200
Facsimile: (216) 696-0740
gmersol@bakerlaw.com
jvlasek@bakerlaw.com
cvaldez@bakerlaw.com

                                9. FURTHER INFORMATION

Further information about this Notice or the action may be obtained from Plaintiffs’ counsel.

                             DO NOT CONTACT THE COURT.

THIS NOTICE HAS BEEN AUTHORIZED BY THE HONORABLE JUDGE PAMELA A.
BARKER OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF OHIO. THE COURT HAS TAKEN NO POSITION IN THIS CASE
REGARDING THE MERITS OF PLAINTIFF’S CLAIMS OR OF DEFENDANTS’
DEFENSES.




                                                5
     Case: 1:18-cv-02705-PAB Doc #: 37-1 Filed: 10/21/19 6 of 6. PageID #: 473



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 QUINTIN SLAUGHTER, on behalf of
 himself and others similarly situated                    Case No. 1:18-cv-02705

                 Plaintiff,                               Judge Pamela A. Barker

        vs.
                                                          CONSENT TO JOIN
 THE LINCOLN ELECTRIC COMPANY

 Defendant.




       I hereby consent, agree, and opt-in to be a party Plaintiff in the above-captioned collective

action. I agree to be represented by Nilges Draher, LLC. I understand that by filing this consent, I

will be bound by any settlement or judgment of the Court on all issues in this case.


 Full Name (Print clearly)                          Signature/Date
  ___   ___    ___     ___       ___     ___     ___   ___    ___        ___      ___   ___   ___


 Street Address                                       City/State/Zip


 Telephone Number                                     Email Address:
eSign via PDF at [INSERT URL] or return to:

Address: [TPA]                                 Fax: [TPA]

                                               Email: [TPA]


                        Must be eSigned, postmarked, faxed or emailed by [DATE]




                                                  6
